Citation Nr: 0514352	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  02-12 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
including as a result of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from October 1955 to January 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the above claim.

The veteran requested a personal hearing before a Veteran's 
Law Judge.  He canceled a hearing scheduled for him in May 
2003, and failed to report for the re-scheduled hearing in 
September 2003.

This matter was previously before the Board in March 2004, 
when it was remanded for additional development.  The 
requested development having been undertaken, the case is 
returned to the Board for appellate review.


FINDINGS OF FACT

1.  The veteran did not have active service in the Republic 
of Vietnam.  

2.  The veteran's diabetes mellitus did not have its onset 
during active service or within one year following discharge 
from service, nor is it related to any in-service disease or 
injury.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
diabetes mellitus, including as a result of exposure to Agent 
Orange, have not been met.  38 U.S.C.A. §§ 1116, 1110, 1112, 
1131, 1137 (West 2002);  38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2004).  
In this case, VA's duties have been fulfilled to the extent 
possible.  

Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

VA satisfied the duty to notify by means of letters to the 
veteran from the RO dated in December 2001 and March 2004 
(remailed in July 2004).  The veteran was told of what was 
required to substantiate his claim for entitlement to service 
connection for diabetes mellitus, to include as a result of 
exposure to Agent Orange, and of his and VA's respective 
duties, and was asked to submit evidence and/or information 
to the RO.  

The veteran's claim was initially adjudicated by the RO in 
March 2002.  The March 2004 notice letter (remailed in July 
2004) was provided to the veteran subsequent to initial 
adjudication of his claim.  However, any defect with respect 
to the timing of the notice was nonprejudicial, as the 
veteran did not respond to the letter.  Additionally, the 
evidence received subsequent to the requisite notice letter 
(i.e., the veteran's service personnel records) was 
considered by the RO in the January 2005 Supplemental 
Statement of the Case (SSOC).  Accordingly, there is no 
indication that the outcome of the case would have been 
different had the veteran received pre-adjudicatory notice.  
He has been provided a meaningful opportunity to participate 
effectively in the processing of his claim.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2004).  
The veteran's relevant service medical and personnel records 
and post-service medical treatment records have been 
obtained, as discussed below.  There is no indication of any 
additional, relevant records that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  In the matter at hand, the veteran has not been 
afforded a VA examination for his currently diagnosed 
diabetes mellitus.  However, a medical opinion is not 
required because there is no competent evidence tending to 
show that the veteran had diabetes mellitus during service or 
for several years following separation.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003) (VA was not required to 
provide the veteran with a medical examination absent a 
showing by veteran of a causal connection between the 
disability and service).  The veteran himself has stated that 
he was first diagnosed as having diabetes mellitus in 1994.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Certain chronic diseases, including 
diabetes mellitus, which become manifest to a compensable 
degree within the year after service, will be rebuttably 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1137; 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, Type II diabetes mellitus 
shall be service connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 
C.F.R. § 3.309(e).

The governing law provides that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).

The service medical records reflect no complaints or 
diagnoses of diabetes mellitus during the veteran's period of 
active service.  A notation on reports of medical examination 
dated at enlistment in September 1955, at separation and re-
enlistment in April 1959, and at separation from service in 
November 1960, all show that diagnostic testing revealed a 
negative sugar analysis.

Subsequent to service, in November 2001 the veteran indicated 
he had been exposed to Agent Orange while flying over Vietnam 
and disseminating Agent Orange during his period of active 
service.  He added that he now had diabetes mellitus which 
was first manifested in 1994.

A VA outpatient treatment record dated in November 2001 shows 
that the veteran had a history of diabetes mellitus for which 
he was taking oral medication.

In his April 2002 notice of disagreement, the veteran stated 
that he was exposed to Agent Orange in Cambodia while working 
on aircraft that had Agent Orange residue in them.

In his Appeal To Board Of Veterans' Appeals dated in August 
2002, the veteran asserted that he worked as a contractor for 
the U.S. Navy for two years and was exposed to Agent Orange 
in this endeavor.  His representative stated that the veteran 
worked as a contractor for the U.S. Navy in September 1969.

National Personnel records Center (NPRC) responses to two 
Requests For Information of the RO, dated in February 2002 
and June 2004, each show that the veteran had no record of 
exposure to herbicides during his period of active service.   

Initially, the Board finds that the evidence of record is 
completely negative for a diagnosis of diabetes mellitus 
during the veteran's period of active service or within one 
year following separation from service.  The earliest medical 
evidence of record of a diagnosis of diabetes mellitus was 
not until November 2001, approximately 40 years following 
separation from service.  The veteran himself places the 
onset of his diabetes mellitus at 1994, which is 
approximately 33 years following separation from active 
service.

There is no competent medical evidence of record relating the 
veteran's current diabetes mellitus to active service.  
Diabetes mellitus was not diagnosed until many years after 
service, and the only evidence of a relationship to service 
is the veteran's contentions.  The actual medical evidence 
does not support the claim.  The veteran's statements are 
without significant probative value in regard to the issue at 
hand, as he has not been shown to possess the medical 
training or expertise needed to render a competent opinion as 
to diagnosis or medical causation.  See  Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142  F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201  (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95  (1992).   Thus, the 
veteran's personal belief that his diabetes mellitus is 
related to service cannot serve to prove that this disability 
had its onset during active service or is related to any in-
service disease or injury.

The veteran has argued that he had active service in the 
Republic of Vietnam.  However, in response to the RO's 
request for verification of the veteran's dates of service in 
Vietnam and exposure to herbicides, the NPRC reported the 
veteran had no such service.  The veteran's service personnel 
records do not show that he had active service in Vietnam at 
any time and there is no evidence suggesting that he was 
exposed to herbicides during his active service.  As the 
evidence shows that the veteran did not have a tour of duty 
within the Republic of Vietnam during his period of active 
service, presumptive service connection pursuant to 38 C.F.R. 
§§ 3.307, 3.309 is not warranted.  

With regard to the veteran's assertion that he was exposed to 
herbicides working as a Naval contractor in Vietnam, even if 
this were to be verified, presumptive service connection for 
diabetes mellitus would not be warranted as it is not 
applicable to U.S. Civilian Contract personnel operating in 
Vietnam.  The term "active military, naval, or air service" 
includes active duty, any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6.  Regulations do provide 
numerous categories of service other than active duty, active 
duty for training and inactive duty training that also 
qualify as active military naval or air service.  However, 
employment as a contractor in Vietnam in 1969 is not listed 
among those categories.  See 38 C.F.R. § 3.7.  

In the absence of medical evidence establishing that the 
veteran's diabetes mellitus is related to active service, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for diabetes mellitus.  The 
benefit of the doubt has been considered, but there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the issue.  That doctrine is not for 
application in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for diabetes mellitus, 
including as a result of exposure to Agent Orange is denied.



	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


